Case: 19-2148    Document: 51     Page: 1   Filed: 08/10/2020




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                THE BOEING COMPANY,
                   Plaintiff-Appellant

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2019-2148
                  ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:17-cv-01969-PEC, Judge Patricia E. Campbell-
 Smith.
                 ______________________

                 Decided: August 10, 2020
                  ______________________

    MICHAEL W. KIRK, Cooper & Kirk, PLLC, Washington,
 DC, argued for plaintiff-appellant. Also represented by
 CHARLES J. COOPER, JOHN DAVID OHLENDORF; SUZETTE
 DERREVERE, The Boeing Company, Arlington, VA; SETH
 LOCKE, Perkins Coie, LLP, Washington, DC.

     ERIN MURDOCK-PARK, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, argued for defendant-appellee. Also repre-
 sented by ETHAN P. DAVIS, ELIZABETH MARIE HOSFORD,
 ROBERT EDWARD KIRSCHMAN, JR.
                   ______________________
Case: 19-2148     Document: 51     Page: 2    Filed: 08/10/2020




2                       THE BOEING COMPANY    v. UNITED STATES




    Before MOORE, TARANTO, and CHEN, Circuit Judges.
 TARANTO, Circuit Judge.
      From 1992 to 2015, the Boeing Company entered into
 numerous contracts with the United States Department of
 Defense, among them the contract at issue in this case. In
 2011, Boeing permissibly changed multiple cost accounting
 practices simultaneously; some of the changes raised costs
 to the government, whereas others lowered costs to the gov-
 ernment. In late 2016, the Defense Contract Management
 Agency, invoking Federal Acquisition Regulation (FAR)
 30.606, 48 C.F.R. § 30.606, determined the amount of the
 cost-increasing changes for the present contract and de-
 manded that Boeing pay the government that amount plus
 interest. Boeing began doing so.
     In 2017, Boeing filed an action in the Court of Federal
 Claims to seek recovery of the amounts thus paid, assert-
 ing that the government, in following FAR 30.606, commit-
 ted a breach of contract and effected an illegal exaction.
 Boeing’s core argument, applicable to both claims, is that,
 although FAR 30.606 undisputedly required the Defense
 Department to act as it did, that regulation is unlawful—
 principally because it is contrary to 41 U.S.C. § 1503(b)
 (and also for procedural reasons). According to Boeing,
 that provision of the Cost Accounting Standards (CAS)
 statute, which is incorporated into the contract at issue, re-
 quires that simultaneously adopted cost-increasing and
 cost-lowering changes in accounting practices be consid-
 ered as a group, with the cost reductions offsetting the cost
 increases. Boeing argues that, by following FAR 30.606’s
 command to disregard the cost-lowering changes and bill
 Boeing for the cost-increasing changes alone, the govern-
 ment unlawfully charged it too much.
     The trial court held that Boeing had waived its breach
 of contract claim by failing to object to FAR 30.606 before
 entering into the relevant contracts. Boeing Co. v. United
Case: 19-2148     Document: 51     Page: 3    Filed: 08/10/2020




 THE BOEING COMPANY   v. UNITED STATES                       3



 States, 143 Fed. Cl. 298, 307–15 (2019). The trial court also
 determined that it lacked jurisdiction to consider Boeing’s
 illegal exaction claim because the claim was not based on a
 “money-mandating” statute. Id. at 303–07. We now re-
 verse and remand, concluding that the trial court misap-
 plied the doctrine of waiver and misinterpreted the
 jurisdictional standard for illegal exaction claims.
                               I
                               A
     The federal government has long entered into contracts
 under which amounts it pays to contractors are based on
 the contractors’ costs in performing the contracts. See, e.g.,
 Lockheed Aircraft Corp. v. United States, 375 F.2d 786 (Ct.
 Cl. 1967). In an effort to regularize cost-accounting prac-
 tices relevant to such contracts, the Office of Federal Pro-
 curement Policy Act Amendments of 1988 (the CAS Act)
 established the CAS Board within the Office of Federal
 Procurement Policy. Pub. L. 100-679, § 5, 102 Stat. 4055,
 4058–63 (1988) (originally codified at 41 U.S.C. § 422, but
 now codified at 41 U.S.C. §§ 1501–06). The CAS Act gave
 the Board “exclusive authority to prescribe, amend, and re-
 scind cost accounting standards.” 41 U.S.C. § 1502(a)(1).
 Standards promulgated by the Board are “mandatory for
 use by all executive agencies and by contractors and sub-
 contractors in estimating, accumulating, and reporting
 costs in connection with the pricing and administration of,
 and settlement of disputes concerning, all negotiated prime
 contract and subcontract procurements with the Federal
 Government in excess of the amount set forth in section
 2306a(a)(1)(A)(i) of title 10,” which refers to contracts
 worth more than $2 million. Id., § 1502(b)(1)(B); see 10
 U.S.C. § 2306a(a)(1)(A)(i).
     The CAS Act directed the Board to establish regula-
 tions “requir[ing] contractors and subcontractors as a con-
 dition of contracting with the Federal Government to . . .
 agree to a contract price adjustment, with interest, for any
Case: 19-2148     Document: 51      Page: 4     Filed: 08/10/2020




4                       THE BOEING COMPANY     v. UNITED STATES



 increased costs paid to the contractor or subcontractor by
 the Federal Government because of a change in the con-
 tractor’s or subcontractor’s cost accounting practices.” 41
 U.S.C. § 1502(f). In accordance with that mandate, the
 Board promulgated FAR 9903.201-4, which requires con-
 tracting officers to insert, in each CAS-covered contract, a
 clause that “requires the contractor to comply with all CAS
 specified in [48 C.F.R. pt. 9904].” 48 C.F.R. § 9903.201-
 4(a)(2). The required clause states that “the provisions of
 [part] 9903 are incorporated herein by reference” and that
 a contractor shall “[c]omply with all CAS, including any
 modifications and interpretations indicated thereto con-
 tained in part 9904” as of certain times and “any CAS (or
 modifications to CAS) which hereafter become applicable
 to a contract.” 48 C.F.R. § 9903.201-4 (clause sections
 (a)(1) and (a)(3)). As relevant here, the clause also requires
 the contractor, upon making a “change to a cost accounting
 practice,” to “negotiate an equitable adjustment . . . .” Id.
 (clause section (a)(4)(iii)). Notably for purposes of this case,
 another regulation, FAR 52.230-2, provides for insertion of
 a clause that incorporates 48 C.F.R. part 9903 by reference
 and that otherwise is the same for present purposes as the
 clause set out in FAR 9903.201-4. See 48 C.F.R. § 52.230-
 2.
     An additional regulation, FAR 52.230-6, entitled “Ad-
 ministration of Cost Accounting Standards,” establishes a
 framework for determining the amount of an equitable ad-
 justment; as relevant here, it requires that every CAS con-
 tract contain a detailed clause addressed to that topic.
 48 C.F.R. § 52.230-6. Each relevant agency must appoint
 a “Cognizant Federal Agency Official” (CFAO), i.e., a con-
 tracting officer responsible for implementing CAS provi-
 sions that govern the agency’s contracts. 48 C.F.R.
 § 52.230-6 (clause section (a)). In that role, the designated
 contracting officer coordinates the agency’s response to
 changes in cost accounting practices.
Case: 19-2148     Document: 51     Page: 5    Filed: 08/10/2020




 THE BOEING COMPANY   v. UNITED STATES                       5



      A contractor must “[s]ubmit to the CFAO a description
 of any cost accounting practice change . . . and any written
 statement that the cost impact of the change is immate-
 rial.” Id., § 52.230-6 (clause section (b)). As relevant here,
 upon determining that a change complies with the CAS but
 is “undesirable,” the contracting officer must classify the
 change as “unilateral” and inform the contractor that “the
 Government will pay no aggregate increased costs.” Id.
 (clause section (a)). The contracting officer may request
 that the contractor submit a “general dollar magnitude
 (GDM) proposal” calculating the “cost impact” of the
 changes. See id. (clause section (c)(1)) (GDM proposal must
 be “in accordance with paragraph (d) or (g) of this clause”);
id. (clause section (d)(1)) (“[T]he GDM proposal shall . . .
 [c]alculate the cost impact in accordance with paragraph (f)
 of this clause.”). For a unilateral change, the proposal must
 include an estimate of the “increased cost to the Govern-
 ment in the aggregate.” Id. (clause section (f)(2)(iv)).
     At the heart of this case is one further regulation,
 FAR 30.606, entitled “Resolving cost impacts.” 48 C.F.R.
 § 30.606. Although FAR 52.230-6 and its required contract
 clause do not refer to FAR 30.606, it is undisputed that, in
 deciding how to deal with the cost impacts of changes, “the
 Government was required to follow FAR 30.606 when ad-
 ministering the Contract.” U.S. Br. at 45 (citing 41 U.S.C.
 § 1121(c)(1)); id. (“FAR 30.606 is mandatory”); id. at 50
 (“We do not dispute that FAR 30.606 could not be waived,
 nor that contracting officers are precluded from granting
 such a waiver.”). FAR 30.606 gives the contracting officer
 discretion to “adjust[] a single contract, several but not all
 contracts, all contracts, or any other suitable method.”
 48 C.F.R. § 30.606(a)(2). But the regulation limits that dis-
 cretion in a respect central to the dispute in this case. It
 instructs the contracting officer not to “combine the cost
 impacts of . . . . [o]ne or more unilateral changes” “unless
 all of the cost impacts are increased costs to the govern-
 ment.” Id., § 30.606(a)(3)(ii)(A). As is undisputed, that
Case: 19-2148    Document: 51      Page: 6    Filed: 08/10/2020




6                      THE BOEING COMPANY    v. UNITED STATES



 provision bars offsetting increases in costs from some
 changes with reductions in costs from others.
      Under FAR 52.230-6, if the contracting officer deter-
 mines that the unilateral, undesirable changes have
 caused an “aggregate increased cost,” the contractor must
 “[r]epay the Government” an amount equal to the aggre-
 gate increased cost. Id., § 52.230-6 (clause section (k)(2)).
 Any disagreement over repayment, the CAS statute de-
 clares, “will constitute a dispute under chapter 71 of this
 title,” i.e., a dispute under the Contract Disputes Act. 41
 U.S.C. § 1503(a); see id., §§ 7101–09.
                              B
     From 1992 to 2015, Boeing, through its Fixed Wing Ac-
 counting Business Unit segment of its Defense, Space &
 Security division, entered into numerous contracts with
 the federal government. The contract at issue here is Con-
 tract No. N00019-09-C-0019 (the C19 contract), based on a
 solicitation issued by the Naval Air Systems Command and
 awarded in late 2008 to McDonnell Douglas Corporation,
 which was by then part of Boeing and has been treated by
 the parties as within Fixed Wing’s aegis. J.A. 404. The
 award recites an “amount” of roughly $67 million and
 states that the contract would be administered, on the gov-
 ernment’s side, by the Defense Contract Management
 Agency. Id. It is undisputed before us that the contract is
 governed by CAS. The contract incorporates various
 clauses either by reference or by full text. J.A. 1013–23;
 J.A. 405. The clauses set out in FAR 52.230-2 and 52.230-
 6 are among those incorporated; FAR 30.606 is not.
 J.A. 1013–23; J.A. 405.
     In October 2010, Boeing informed the Defense Contract
 Management Agency’s designated contracting officer that
 Fixed Wing was planning to implement simultaneously, on
 January 1, 2011, several changes to its cost accounting
 practices. The contracting officer deemed eight of those
 changes to be undesirable “unilateral changes,” designated
Case: 19-2148     Document: 51      Page: 7    Filed: 08/10/2020




 THE BOEING COMPANY    v. UNITED STATES                       7



 the C19 contract as representative, and asked Boeing to
 submit a general magnitude dollar proposal. In its pro-
 posal, Boeing estimated that two changes—GT-2011-06
 and GT-2011-07—would increase the government’s costs
 by $888,000 ($940,007 after factoring in Boeing’s profits).
 But Boeing estimated that two other changes—GT-2011-
 04 and GT-2011-05—would save the government
 $2,284,000. Because the net effect of the changes was to
 save the government $1,396,000 ($1,489,000 after factor-
 ing in Boeing’s profits), Boeing duly contended that it need
 not make any payment because there was no “aggregate
 increased cost.” FAR 52.230-6(k)(2).
     On December 21, 2016, a Divisional Administrative
 Contracting Officer (DACO) of the Defense Contract Man-
 agement Agency determined, in a “Final Decision,” that
 Boeing owed the government $1,064,773. J.A. 67. She
 drew that conclusion by limiting her calculation to the
 “[t]wo of the eight changes . . . [that] materially . . . in-
 crease costs to the Government,” disregarding the other,
 cost-saving changes. J.A. 68. She ruled that Boeing had to
 pay the government $940,007, plus interest of $124,776
 (through December 2016). Id.; see also J.A. 64–65 (denying
 reconsideration). To fulfill that obligation, Boeing began
 paying the government $8,900 per month. J.A. 55.
                               C
      On December 18, 2017, Boeing filed an action in the
 Court of Federal Claims under the Contract Disputes Act.
 See 41 U.S.C. § 7104(b) (“[I]n lieu of appealing the decision
 of a contracting officer under section 7103 of this title to an
 agency board, a contractor may bring an action directly on
 the claim in the United States Court of Federal Claims.”).
 Boeing alleged that the government breached the C19 con-
 tract, with its CAS-compliance clause, by failing to “nego-
 tiate an equitable adjustment,” FAR 9903.201-4, in
 accordance with the CAS statute. In particular, Boeing re-
 newed its argument that FAR 30.606, which forbids the
Case: 19-2148    Document: 51      Page: 8    Filed: 08/10/2020




8                      THE BOEING COMPANY    v. UNITED STATES



 offsetting of cost increases and cost reductions from simul-
 taneous changes in cost accounting practices, is unlawful,
 including because it is counter to the CAS statute’s general
 rule that “[t]he Federal Government may not recover costs
 greater than the aggregate increased cost to the Federal
 Government,” 41 U.S.C. § 1503(b). See J.A. 57; see also
 J.A. 58 (arguing that FAR 30.606 was promulgated without
 “adequate notice and comment”). Alternatively, Boeing al-
 leged, the government’s “demand for payment,” “in direct
 violation of 41 U.S.C. § 1503(b),” was an “illegal exaction.”
 J.A. 60.
     Boeing filed a motion for judgment on the pleadings.
 The government opposed Boeing’s motion and filed its own
 cross-motions to dismiss (as to the illegal exaction claim)
 and for summary judgment (as to the contract claim). The
 trial court granted the government’s motions.
     The government’s argument on the contract claim was
 that, by failing to challenge the legality of FAR 30.606 be-
 fore entering into the C19 contract, Boeing had waived its
 breach of contract claim that depended on challenging FAR
 30.606 as unlawful. The trial court agreed, characterizing
 the asserted conflict between FAR 30.606 and the CAS
 statute as a “patent ambiguity in [Boeing’s] contract with
 the government.” Boeing, 143 Fed. Cl. at 309. The court
 ruled that “[b]ecause Boeing did not seek clarification, be-
 fore award, of the conflict it saw between the CAS statute,
 the CAS clause and FAR 30.606, its contract claims are
 foreclosed as a matter of law.” Id. at 310.
     The government’s argument on the illegal exaction
 claim was that jurisdiction under the Tucker Act, 28 U.S.C.
 § 1491(a)(1), was lacking because the CAS Act, on which
 the allegation of illegality rested, is not a money-mandat-
 ing statute. The trial court agreed. Relying on Norman v.
 United States, 429 F.3d 1081 (Fed. Cir. 2005), the court
 stated that Boeing was required to “show that 41 U.S.C.
 § 1503(b) is money-mandating to establish jurisdiction for
Case: 19-2148     Document: 51      Page: 9    Filed: 08/10/2020




 THE BOEING COMPANY    v. UNITED STATES                       9



 its illegal exaction claim.” Boeing, 143 Fed. Cl. at 304. The
 court concluded that Boeing had not done so and, therefore,
 “the illegal exaction claim . . . must be dismissed for lack of
 subject matter jurisdiction.” Id. at 307.
     Boeing timely appealed. We have jurisdiction under 28
 U.S.C. § 1295(a)(3). We review the Court of Federal
 Claims’ legal conclusions de novo and its factual findings
 for clear error. Love Terminal Partners, L.P. v. United
 States, 889 F.3d 1331, 1340 (Fed. Cir. 2018).
                               II
     Boeing contends that the trial court incorrectly ruled
 that Boeing waived its challenge to the lawfulness of
 FAR 30.606. We agree. Although Boeing advances several
 rationales for the inapplicability of waiver, we need not go
 beyond the following. A pre-award objection by Boeing to
 the Defense Department would have been futile, as the
 government concededly could not lawfully have declared
 FAR 30.606 inapplicable in entering into the contract. Our
 precedents do not require, to avoid waiver, that the con-
 tractor have pursued judicial avenues of relief before the
 award. To the extent that the government even urges
 adoption of such a requirement here, it has provided no
 sound basis for doing so in this case: it has not identified a
 judicial avenue through which a ruling on the merits of the
 objection was assuredly available. We therefore reverse
 the trial court’s waiver ruling.
                               A
     The basis for waiver adopted by the trial court and de-
 fended by the government is what the government labels,
 on the first page of its brief to this court, “the Blue & Gold
 waiver rule,” referring to this court’s decision in Blue &
 Gold Fleet, L.P. v. United States, 492 F.3d 1308 (Fed. Cir.
 2007). U.S. Br. at 1. In Blue & Gold, which involved a bid
 protest, we drew on precedents involving certain contract
 ambiguities and concluded: “a party who has the
Case: 19-2148    Document: 51      Page: 10    Filed: 08/10/2020




 10                     THE BOEING COMPANY    v. UNITED STATES



 opportunity to object to the terms of a government solicita-
 tion containing a patent error and fails to do so prior to the
 close of the bidding process waives its ability to raise the
 same objection subsequently in a bid protest action in the
 Court of Federal Claims.” Blue & Gold, 492 F.3d at 1313;
 see COMINT Systems Corp. v. United States, 700 F.3d
1377, 1382 (Fed. Cir. 2012) (extending Blue & Gold to “sit-
 uations in which the protesting party had the opportunity
 to challenge a solicitation before the award and failed to do
 so”). More generally, we have ruled that a waiver exists in
 certain circumstances where contract terms contain a “pa-
 tent” ambiguity or defect, including an obvious omission,
 inconsistency, or discrepancy of significance, and the con-
 tractor or bidder who later challenges those contract terms
 in court had not properly raised the problem to the agency
 during the contract-formation process. See Inserso Corpo-
 ration v. United States, 961 F.3d 1343, 1349–52 (Fed. Cir.
 2020); K-Con, Inc. v. Sec’y of Army, 908 F.3d 719, 721–22
 (Fed. Cir. 2018); Per Aarsleff A/S v. United States, 829 F.3d
1303, 1312 (Fed. Cir. 2016); E.L. Hamm & Assocs., Inc. v.
 England, 379 F.3d 1334, 1341 (Fed. Cir. 2004); Jowett, Inc.
 v. United States, 234 F.3d 1365, 1368 n.2 (Fed. Cir. 2000).
      Boeing argues against applicability of that doctrine to
 this case on several grounds. It argues, for example, that
 there was no contract defect or ambiguity because, whereas
 the contract includes certain clauses requiring compliance
 with the CAS statute, it does not include a clause requiring
 compliance with FAR 30.606. See supra p. 6; Boeing Br. at
 31–36. Boeing also contends that the doctrine is inapplica-
 ble where a challenge rests on a statute that is protective
 of the contractor and not primarily of the government, an
 exception that applies, Boeing says, to 41 U.S.C. § 1503(b).
 Boeing Br. at 46–52. We need not and do not reach either
 of those contentions. Instead, we address Boeing’s primary
 contention, Boeing Br. at 21–31, 37–45, and conclude that
 there was no waiver here because the government has not
 shown that Boeing bypassed an avenue of relief on the
Case: 19-2148    Document: 51      Page: 11    Filed: 08/10/2020




 THE BOEING COMPANY   v. UNITED STATES                      11



 merits from the agency—indeed, has not even shown that
 Boeing bypassed a judicial forum that would adjudicate its
 contention on the merits.
      As already noted, the government here concedes that,
 when entering into the contract at issue, its adherence to
 FAR 30.606 was “mandatory,” “FAR 30.606 could not be
 waived,” and “contracting officers are precluded from
 granting such a waiver.” U.S. Br. at 45, 50. In other words,
 it is undisputed that, if Boeing had objected to FAR 30.606
 during the negotiations to enter into the contract, the
 agency would have had to reject the objection. The agency
 could not lawfully have given Boeing the relief of rejecting
 application of FAR 30.606 to the contract. See Oral Arg. at
 13:20–14:25 (government counsel stating that FAR 30.606
 is “not something that the contracting officer has discre-
 tion” to apply or not to apply).
      Under our cases, as the government seems to
 acknowledge at one point, it is what Boeing said or did not
 say to the agency before entering into the contract that mat-
 ters for purposes of the waiver doctrine. See U.S. Br. at 51
 (“Whether Boeing could have challenged FAR 30.606 in an-
 other forum through an APA action or through a pre-award
 bid protest is irrelevant to whether Boeing improperly
 stayed silent—before signing the Contract—on the pur-
 ported conflict between the regulation and the CAS.”). The
 government has not pointed to any precedent of this court
 under the contract waiver doctrine in which we have found
 waiver, or declared waiver to be available, despite the ina-
 bility of the agency itself to grant the relief that the party
 later sought in court. None of this court’s precedents on
 which the government relies in addressing Boeing’s pri-
 mary contention about contract waiver involved such a cir-
 cumstance; the government does not argue otherwise. 1


     1 In the portions of its brief directed to the Boeing
 argument we are addressing, the government cites K-Con,
Case: 19-2148     Document: 51      Page: 12    Filed: 08/10/2020




 12                     THE BOEING COMPANY     v. UNITED STATES



 The same is true of additional cases of ours on which the
 trial court relied in the corresponding portions of its opin-
 ion. 2
      Notably, we emphasized the significance of the availa-
 bility of agency relief in one of the cases principally relied
 on by the government and the trial court, American Tele-
 phone & Telegraph Co. v. United States (AT&T II), 307
F.3d 1374 (Fed. Cir. 2002). There, we held that AT&T had
 waived its challenge to the fixed-price nature of a
 $34.5 million contract. Id. at 1376. AT&T sought to reform
 the contract, invoking a regulation that, supporting
 AT&T’s position in court, directed agencies not to enter
 fixed-price contracts greater than $10 million. Id. We
 noted that the agency, in negotiating the contract, readily
 could have adopted the form of contract AT&T later sought
 in court. Id. at 1376, 1379. We concluded that “the proper
 time for AT&T to have raised the issues that it now



 supra; Per Aarsleff, supra; Blue & Gold, supra; E.L. Hamm,
 supra; American Telephone & Telegraph Co. v. United
 States, 307 F.3d 1374 (Fed. Cir. 2002) (AT&T II); Stratos
 Mobile Networks USA, LLC v. United States, 213 F.3d 1375
 (Fed. Cir. 2000); Whittaker Elec. Sys. v. Dalton, 124 F.3d
1443 (Fed. Cir. 1997); United Int’l Investigative Servs. v.
 United States, 109 F.3d 734 (Fed. Cir. 1997); Cmty. Heating
 & Plumbing Co. v. Kelso, 987 F.2d 1575 (Fed. Cir. 1993);
 and Space Corp. v. United States, 470 F.2d 536 (Ct. Cl.
 1972). See U.S. Br. at 23, 31–33, 36, 41–43, 52.
      2  In those portions of its opinion, the trial court cited,
 besides some of the cases cited supra n.1, Triax Pac., Inc.
 v. West, 130 F.3d 1469 (Fed. Cir. 1997); Statistica, Inc. v.
 Christopher, 102 F.3d 1577 (Fed. Cir. 1996); Interwest Con-
 str. v. Brown, 29 F.3d 611 (Fed. Cir. 1994); Newsom v.
 United States, 676 F.2d 647 (Ct. Cl. 1982); and E. Walters
 & Co. v. United States, 576 F.2d 362 (Ct. Cl. 1978). See
 Boeing, 143 Fed. Cl. at 309–10, 313–14.
Case: 19-2148    Document: 51     Page: 13    Filed: 08/10/2020




 THE BOEING COMPANY   v. UNITED STATES                     13



 presents was at the time of the contract negotiation, when
 effective remedy was available.” Id. at 1381 (emphasis
 added). 3
      Even more notably, where the agency, during contract-
 ing, could not have accepted the objection later raised by
 the plaintiff in court, we have rejected a government argu-
 ment for waiver precisely because of the disability. In GHS
 Health Maintenance Organization, Inc. v. United States
 (GHS II), we determined that a contractor had not waived
 its challenge to a regulation. 536 F.3d 1293, 1295 (Fed. Cir.
 2008). Noting that the contract contained the language of
 the regulation, the government argued that the contractor
 had consented to the regulation, and thereby waived its
 challenge, by signing the contract. Id. at 1306. We rejected
 this argument as “frivolous” on the simple ground that the
 regulation “was non-negotiable.” Id.



     3   In Blue & Gold, we held that Blue & Gold, a losing
 bidder, waived the contention that the agency was required
 to include in the solicitation a requirement of compliance
 with an employee-pay statute, because Blue & Gold did not
 make that objection to the agency during the bidding pro-
 cess. In so ruling, we discussed an agency regulation rele-
 vant to whether Blue & Gold should have been aware of a
 general agency practice, but we did not suggest that the
 regulation barred the agency from including in the solicita-
 tion the requirement Blue & Gold later urged in court. In-
 deed, we noted that, after the award was made (to a rival
 bidder), the Park Service agreed to apply the statute to the
 contract, 492 F.3d at 1316, with no apparent change in the
 regulation. Blue & Gold, for its part, made no contrary con-
 tention; in fact, it stated that the regulation “nowhere men-
 tions the” statute “or clearly states” that the contract at
 issue was outside the statute. Reply Br. of Appellant at 8,
 Blue & Gold, 492 F.3d 1308 (Fed. Cir. 2007) (No. 06-5064),
 2006 WL 3243586.
Case: 19-2148    Document: 51      Page: 14    Filed: 08/10/2020




 14                     THE BOEING COMPANY    v. UNITED STATES



     GHS II cannot be disregarded as too abbreviated in its
 analysis, which is clear and to the point. It also is con-
 sistent with all the relevant precedent identified to us or of
 which we are aware. It reflects the contract waiver doc-
 trine’s origin in the policy of ensuring that two negotiating
 parties (whether private or governmental) do what they are
 able to do to clear up patent ambiguities or defects before
 formation, thus helping to reduce future litigation and al-
 lowing expeditious contract formation. See Blue & Gold,
492 F.3d at 1313–15. In addition, with Blue & Gold having
 itself looked to “analogous” doctrines, id. at 1314, we note
 that GHS II aligns with the familiar “futility” exception to
 related requirements for preserving a challenge by first
 presenting the matter to an agency. See Shalala v. Illinois
 Council on Long Term Care, Inc., 529 U.S. 1, 13 (2000);
 McCarthy v. Madigan, 503 U.S. 140, 147–48 (1992); Mon-
 tana Nat. Bank of Billings v. Yellowstone County, 276 U.S.
499, 505 (1928).
      Under our case law, we conclude, there was no waiver.
                               B
      GHS II does not specifically discuss whether waiver
 could be found where, though relief from the agency was
 not available, a contractor or bidder bypassed, during the
 contract-formation process, an opportunity for a judicial
 ruling on the merits of the objection later asserted in court.
 It is not clear, however, whether the government is con-
 tending that bypassing a judicial avenue of relief is a
 ground for waiver, generally or in this case. Compare U.S.
 Br. at 51 (“Whether Boeing could have challenged
 FAR 30.606 in another forum through an APA action or
 through a pre-award bid protest is irrelevant to whether
 Boeing improperly stayed silent—before signing the Con-
 tract—on the purported conflict between the regulation
 and the CAS.”) with id. at 36 n.12 (“Boeing had the choice
 to protest the terms of the solicitation—including a chal-
 lenge to FAR 30.606—or to raise its challenge in an [APA]
Case: 19-2148    Document: 51      Page: 15    Filed: 08/10/2020




 THE BOEING COMPANY   v. UNITED STATES                      15



 claim.”) and Oral Arg. at 14:25–18:45 (government urging
 that Boeing should have sought judicial relief before enter-
 ing into contract). Accordingly, we explain here only why
 the government’s argument along these lines falls short of
 justifying any expansion of the waiver doctrine to support
 a waiver in this case.
      We do not decide whether failure to pursue a judicial
 remedy could ever support a determination of waiver in the
 contract context. We decide merely that we will not create
 such a new basis for waiver where the government has not
 identified a judicial forum in which the plaintiff would
 clearly have been entitled, during the contract-formation
 process, to obtain a ruling on the merits of the objection it
 has raised in its later contract case. This conclusion re-
 flects the general principle that forfeiture involves a “fail-
 ure to make timely assertion of the right before a tribunal
 having jurisdiction to determine it.” Yakus v. United
 States, 321 U.S. 414, 444 (1944) (emphasis added); see
 United States v. Olano, 507 U.S. 725, 731 (1993) (reiterat-
 ing Yakus statement of forfeiture principle).
      The government mentions just two possible paths Boe-
 ing might have taken in court during contract formation:
 an action under the APA, 5 U.S.C. §§ 702, 704, and a bid
 protest action, 28 U.S.C. § 1491(b)(1). U.S. Br. 36 n.12, 51.
 But the government never asserts, let alone establishes,
 that Boeing would have been entitled to a ruling on the
 merits of its challenge to FAR 30.606 had it pursued either
 of those paths in 2008, when the contract at issue was ne-
 gotiated. There are evident reasons to doubt any such en-
 titlement, but the government has not meaningfully
 addressed such obstacles, saying no more than that it was
 up to Boeing to try to secure judicial relief. That response
 is inadequate for the government to meet its burden to es-
 tablish a waiver through failure to seek judicial relief here,
 even if we assume (without deciding) that such a failure
 could support a contract-waiver holding in other situations.
Case: 19-2148    Document: 51     Page: 16    Filed: 08/10/2020




 16                    THE BOEING COMPANY    v. UNITED STATES



 Without being comprehensive, we briefly identify some of
 the apparent obstacles, which are related to each other.
      The CAS statute expressly provides that judicial reso-
 lution of disputes over “contract price adjustment[s]” shall
 take place under the Contract Disputes Act (CDA),
 41 U.S.C. §§ 7101–09. 41 U.S.C. § 1502(a). That descrip-
 tion fits Boeing’s challenge: Boeing and the government
 disagree about the proper contract price adjustment to re-
 flect Boeing’s post-contract-formation 2011 changes in its
 cost accounting practices. The government accepts that a
 pre-formation action would be outside the CDA. See U.S.
 Br. 52–53 (stating that “to raise a CDA claim Boeing must
 first have a contract”) (citing 41 U.S.C. § 7102(a)). Yet the
 government has not explained how the statutory routing of
 the particular dispute in this matter to the CDA leaves
 open an alternative, non-CDA, pre-formation route of judi-
 cial relief. Cf. Thunder Basin Coal Co. v. Reich, 510 U.S.
200, 207 (1994) (ruling that a “detailed structure for re-
 viewing violations” of a statutory provision or regulation
 precluded a “pre-enforcement challenge”); Seminole Tribe
 of Fla. v. Florida, 517 U.S. 44, 74–75 (1996) (statutory
 scheme precludes Ex parte Young action); Schweiker v.
 Chilicky, 487 U.S. 412, 422–23 (1988) (statutory scheme
 precludes Bivens action).
     The CAS statute specifically addresses the APA. In 41
 U.S.C. § 1502(g), the statute declares that “[f]unctions ex-
 ercised under this chapter are not subject to sections 551,
 553 to 559, and 701 to 706 of title 5,” thereby excluding
 coverage under the APA’s judicial review provisions, codi-
 fied at 5 U.S.C. §§ 701–706. The government has not ex-
 plained how a pre-formation APA action to contest the
 lawfulness of FAR 30.606 as to a contract price adjustment
 would fall outside that statutory exclusion of APA cover-
 age.
    As to the bid protest statute, this court has ruled that
 a “matter of contract administration . . . can only be
Case: 19-2148    Document: 51     Page: 17    Filed: 08/10/2020




 THE BOEING COMPANY   v. UNITED STATES                     17



 challenged under the Contract Disputes Act,” not in a pre-
 award bid protest. Coast Prof’l, Inc. v. United States, Fin.
 Mgmt. Sys., Inc., 828 F.3d 1349, 1355 (Fed. Cir. 2016). Boe-
 ing’s challenge appears on its face to involve a matter of
 contract administration: it objects to the government fol-
 lowing FAR 30.606 to determine the amount of a price ad-
 justment when Boeing chose to adopt changes in cost
 accounting practices during the performance of the con-
 tract. The government has not explained why this partic-
 ular dispute could have been brought to court under the bid
 protest statute before the contract was formed, rather than
 under the CDA if and when FAR 30.606 was applied in a
 way adverse to Boeing during contract performance. 4
     Indeed, there is reason to doubt that any pre-formation
 challenge to FAR 30.606 would have been ripe for judicial
 review, under either of the two statutory provisions the
 government mentions. A claim is “not ripe for judicial re-
 view when it is contingent upon future events that may or
 may not occur.” Systems Application & Techs., Inc. v.
 United States, 691 F.3d 1374, 1383 (Fed. Cir. 2012) (citing
 Thomas v. Union Carbide Agric. Prods. Co., 473 U.S. 568,
 580–81 (1985)). Ripeness typically turns on (1) “the fitness



     4   We recently held that the Court of Federal Claims
 had jurisdiction under the bid protest statute, 28 U.S.C.
 § 1491(b)(1), to hear a plaintiff’s challenge to a clear gov-
 ernment position about a requirement that would likely
 make the plaintiff ineligible to compete for likely future
 government procurements for which it was likely to submit
 bids. Acetris Health, LLC v. United States, 949 F.3d 719,
 727–28 (Fed. Cir. 2020); id. at 727 (“Acetris has standing
 because the government has taken a definitive position as
 to the interpretation of [statutory and regulatory provi-
 sions] that would exclude Acetris from future procure-
 ments for other products on which it is a likely bidder.”).
 The government has not shown that Acetris applies here.
Case: 19-2148    Document: 51       Page: 18    Filed: 08/10/2020




 18                     THE BOEING COMPANY     v. UNITED STATES



 of the issues for judicial decision” and (2) “the hardship to
 the parties of withholding court consideration,” Abbott
 Labs. v. Gardner, 387 U.S. 136, 149 (1967), with the first
 factor focused on “whether the challenged conduct consti-
 tutes a final agency action,” Systems Application, 691 F.3d
 at 1384. The government has not shown how Boeing could
 reliably have met the ripeness standard in 2008, well be-
 fore it made the 2011 changes in its cost accounting prac-
 tices and before the Defense Department made a decision
 under FAR 30.606 that would concretely harm Boeing,
 which depended on the particular changes.
     In short, the government has not sufficiently explained
 how and where Boeing could have sought pre-award judi-
 cial review of FAR 30.606. At least in this circumstance,
 we see no basis for departing from our consistent precedent
 limiting the contract waiver doctrine to an objection that
 the agency itself could have resolved favorably to the objec-
 tor if the objection had merit. We therefore hold that the
 trial court erred in ruling that Boeing waived its challenge.
                              III
      Boeing also contends that the trial court, in ruling that
 it lacked jurisdiction over the “illegal exaction” claim, mis-
 takenly required that the asserted basis of illegality be a
 “money-mandating” statute. We agree with Boeing.
                               A
     Case law involving the Tucker Act, 28 U.S.C. § 1491(a),
 has long distinguished three types of claims against the
 federal government: contractual claims, illegal-exaction
 claims, and money-mandating-statute claims. Our prede-
 cessor court made this distinction in Eastport S.S. Corp. v.
 United States, stating that “the non-contractual claims we
 consider under Section 1491 can be divided into two some-
 what overlapping classes—those in which the plaintiff has
 paid money over to the Government, directly or in effect,
 and seeks return of all or part of that sum; and those
Case: 19-2148    Document: 51      Page: 19     Filed: 08/10/2020




 THE BOEING COMPANY    v. UNITED STATES                      19



 demands in which money has not been paid but the plain-
 tiff asserts that he is nevertheless entitled to a payment
 from the treasury.” 372 F.2d 1002, 1007 (Ct. Cl. 1967) (en
 banc). The Supreme Court endorsed that formulation in
 United States v. Testan, 424 U.S. 392, 400 (1976). Since
 then, we have repeated that the “underlying monetary
 claims are of three types.” See Ontario Power Generation,
 Inc. v. United States, 369 F.3d 1298, 1301 (Fed. Cir. 2004);
 Aerolineas Argentinas v. United States, 77 F.3d 1564,
 1572–73 (Fed. Cir. 1996).
      “One way an illegal exaction occurs,” we have stated,
 “is when the ‘plaintiff has paid money over to the Govern-
 ment . . . and seeks return of all or part of that sum’ that
 was ‘improperly paid, exacted, or taken from the claimant
 in contravention of the Constitution, a statute, or a regula-
 tion.’” Virgin Islands Port Authority v. United States, 922
F.3d 1328, 1333 (Fed. Cir. 2019) (quoting Eastport S.S., 372
F.2d at 1007). Allegations of subject matter jurisdiction, to
 suffice, must satisfy a relatively low standard—must ex-
 ceed a threshold that “has been equated with such concepts
 as ‘essentially fictitious,’ ‘wholly insubstantial,’ ‘obviously
 frivolous,’ and ‘obviously without merit.’” Shapiro v.
 McManus, 136 S. Ct. 450, 456 (2015) (internal quotations
 omitted). Thus, to establish Tucker Act jurisdiction for an
 illegal exaction claim, a party that has paid money over to
 the government and seeks its return must make a non-friv-
 olous allegation that the government, in obtaining the
 money, has violated the Constitution, a statute, or a regu-
 lation.
     Under this standard, Boeing has established jurisdic-
 tion for its illegal exaction claim. Boeing alleged that the
 government “demanded that Boeing pay it . . . $940,007” to
 cover the “increased costs caused by two of the changes,”
 that the government “also demanded $124,766 in com-
 pound interest,” and that Boeing had already “paid $71,276
 to the Government.” J.A. 55. And Boeing alleged that the
 government’s “demand for payment of $1,064,773
Case: 19-2148    Document: 51      Page: 20     Filed: 08/10/2020




 20                     THE BOEING COMPANY    v. UNITED STATES



 [$940,007 plus $124,766] is . . . in direct violation of 41
 U.S.C. § 1503(b), which requires that the Government ‘may
 not recover costs greater than the aggregate increased cost
 to the Federal Government.’” J.A. 60. In short, Boeing al-
 leged that the government has demanded and taken Boe-
 ing’s money in violation of a statute. Whatever its ultimate
 merits, this allegation suffices for jurisdiction to adjudicate
 the illegal exaction claim.
      In reaching a contrary conclusion, the trial court relied
 on our decision in Norman v. United States, 429 F.3d 1081,
 1095 (Fed. Cir. 2005). There, we stated that “[t]o invoke
 Tucker Act jurisdiction over an illegal exaction claim, a
 claimant must demonstrate that the statute or provision
 causing the exaction itself provides, either expressly or by
 ‘necessary implication,’ that ‘the remedy for its violation
 entails a return of money unlawfully exacted.’” Id. (quoting
 Cyprus Amax Coal Co. v. United States, 205 F.3d 1369,
 1373 (Fed. Cir. 2000)). According to the trial court, that
 statement requires Boeing to “show that 41 U.S.C.
 § 1503(b) is money-mandating to establish jurisdiction for
 its illegal exaction claim.” Boeing, 143 Fed. Cl. at 304.
     The trial court read more into the Norman statement
 than is proper given the otherwise-clear law, from Eastport
 S.S. through Testan through later cases of this court, ap-
 plying the requirement of a “money-mandating” statute
 only to claims for money damages for government action
 different from recovery of money paid over to the United
 States under an illegal exaction. See Ontario Power, 369
F.3d at 1301. Although Norman did not involve a claim
 based on money paid over to the government, it used the
 phrase “illegal exaction” to refer to a government act delin-
 eating certain land as wetlands and to the plaintiff’s own
 expenditure of money for fees and services in conjunction
 with that delineation. Norman, 429 F.3d at 1094–95. The
 court’s statement thus was not addressing an illegal exac-
 tion of the sort Boeing alleges—which refers only to the
 amounts Boeing has already paid over to the government
Case: 19-2148    Document: 51     Page: 21   Filed: 08/10/2020




 THE BOEING COMPANY   v. UNITED STATES                    21



 based on the government’s allegedly illegal application of
 FAR 30.606. Boeing’s claim falls under the Eastport S.S.
 category for which the “money-mandating” standard need
 not be met. 5
     We have, since Norman, assumed jurisdiction over
 statutory illegal exaction claims with no regard for
 whether the statutes were “money-mandating.” See, e.g.,
 American Airlines, Inc. v. United States, 551 F.3d 1294,
 1296 (Fed. Cir. 2008); Lummi Tribe v. United States, 870
F.3d 1313, 1317–19 (Fed. Cir. 2017); Virgin Islands Port
 Auth., 922 F.3d at 1333–34. Thus, we will not interpret
 Norman as having erased the distinction between the two
 types of claims. See also National Veterans Legal Services
 Program v. United States, Nos. 2019-1081, -1083, at 10–14
 (Fed. Cir. Aug. 6, 2020). 6




     5   The Norman opinion cites Cyprus Amax Coal Co. v.
 United States, 205 F.3d 1369 (Fed. Cir. 2000), but that de-
 cision does not even use the phrase “illegal exaction,” much
 less modify Eastport S.S. In Cyprus Amax we held that the
 Export Clause of the Constitution authorized money dam-
 ages for an illegal tax; the issue of recovery of an illegal
 exaction in the absence of such a money-mandating provi-
 sion was not presented. Id. at 1373–76.
     6    The recent case of Maine Community Health Op-
 tions v. United States, 140 S. Ct. 1308 (2020), did not in-
 volve a government exaction of money that the plaintiff
 was seeking to recover, but a claim for damages based on a
 violation of a statutory obligation to pay. The Supreme
 Court did not discuss the “illegal exaction” branch of
 Tucker Act jurisdiction described in Eastport S.S. and
 Testan. See Maine Community, 140 S. Ct. at 1327–31.
Case: 19-2148     Document: 51      Page: 22    Filed: 08/10/2020




 22                    THE BOEING COMPANY      v. UNITED STATES



                             IV
     For the foregoing reasons, we reverse the judgment of
 the Court of Federal Claims. We remand for proceedings
 consistent with this opinion.
      Costs awarded to appellant.
                REVERSED AND REMANDED